I think the Circuit Court was right to grant the nonsuit, on the authority *Page 203 
of the Lindler case. I think the proof that the Associate Reformed Presbyterian Synod is a religious association engaged in the propagation of the gospel, and that the college is under the control of the synod, makes the college a charity.
If the synod controls the college, and if the synod is a religious association engaged in the propagation of the gospel, then the necessary inference is the synod is propagating the gospel by its operation of the college, for if it did other than that, it would be departing from its functions. No doubt the synod does make a profit in the operation of the college, but not for gain, and that fact cannot change the character of its college work. "The laborer is worthy of his hire." It is true if the synod does operate the college as a private enterprise for gain and such is its object, then that would be another question. But that inference is hostile to the charter of the synod as a religious association engaged in the propagation of the gospel. We take judicial notice of the fact that well-nigh all the religious denominations of the State control and operate colleges for women and men, too, as a part of the work of the church. Beyond cavil the plaintiff's right of action against the college is gone.
I concur with the leading opinion that this case is not differentiated from the Lindler case; that ends this case. But I think the defendant has proved its charitable character by so much evidence that a verdict to the contrary could not be reasonably sustained. I think it was not necessary for the defendant to prove its character beyond dispute.
I, therefore, think the order of nonsuit should not be reversed, but should be sustained. *Page 204